      Case 3:20-cv-01601-K Document 2 Filed 06/16/20               Page 1 of 2 PageID 20



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  (DALLAS DIVISION)


 TACTUS TECHNOLOGIES, LLC,                           §
                                                     §
        Plaintiff,                                   §
                                                     §          C.A. No. 3:20-cv-01601
 v.                                                  §
                                                     §   JURY TRIAL DEMANDED
 ONEPLUS TECHNOLOGY (SHENZHEN)                       §
 CO. LTD.,                                           §
                                                     §
 ONEPLUS USA CORP.,                                  §
                                                     §
 AND                                                 §
                                                     §
 ONEPLUS MOBILE COMMUNICATIONS                       §
 (GUANGDONG) CO., LTD.                               §
                                                     §
                                                     §
         Defendants.                                 §



                PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

        Plaintiff files this disclosure statement pursuant to Rule 7.1 of the Federal Rules of Civil

Procedures and states that there is no parent corporation or publicly held corporation owning 10%

or more of its stock.




PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT               1
    Case 3:20-cv-01601-K Document 2 Filed 06/16/20               Page 2 of 2 PageID 21



Dated: June 16, 2020                               Respectfully submitted,

                                                   /s/ Jonathan H. Rastegar
                                                   Jonathan H. Rastegar
                                                   Texas Bar No. 24064043
                                                   T. William Kennedy Jr.
                                                   Texas Bar No. 24055771

                                                   BRAGALONE CONROY PC
                                                   2200 Ross Avenue
                                                   Suite 4500W
                                                   Dallas, TX 75201
                                                   Tel: (214) 785-6670
                                                   Fax: (214) 785-6680
                                                   jrastegar@bcpc-law.com
                                                   bkennedy@bcpc-law.com

                                                   Attorneys for Plaintiff
                                                   TACTUS TECHNOLOGIES, LLC



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic service are being served with a copy of Plaintiff’s Corporate Disclosure Statement

via the Court’s CM/ECF system per Local Rule 5.1. on this the 16th day of June, 2020



                                                                  /s/ Jonathan H. Rastegar




PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT            2
